Affirmed and En Banc Majority, Concurring, and Dissenting Opinions filed
December 10, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00154-CR

                      THE STATE OF TEXAS, Appellant

                                         V.

                     JOHN WESLEY BALDWIN, Appellee

                    On Appeal from the 208th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1527611

                     EN BANC CONCURRING OPINION

      In this interlocutory appeal from an order granting a motion to suppress the
majority concludes the search warrant affidavit did not contain sufficient facts to
establish a fair probability that a search of the cellphone found in Baldwin’s vehicle
would likely produce evidence in the investigation of the murder. En route to that
conclusion the majority analyzes the nexus between Baldwin’s vehicle and the
offense and concludes there was no nexus between Baldwin’s vehicle and the alleged
capital murder. I disagree with the majority’s conclusion that there was no nexus
between Baldwin’s vehicle and the offense. Because I agree with the majority’s
conclusion that the search warrant affidavit did not establish a nexus between
criminal activity and the cellphone I concur in the court’s judgment.

       The background facts are sufficiently stated in the en banc majority and
dissenting opinions. I write separately to address the trial court’s ruling on probable
cause and reasonable inferences.

       I agree with the dissent’s analysis with regard to the nexus between the vehicle
Baldwin was driving and the alleged offense1. As noted by the dissent, however, that
does not end our analysis. Relying on Riley v. California, 573 U.S. 373, 401 (2014),
which addressed the warrantless search of a cellphone incident to arrest, the dissent
correctly notes that the evidence showing a nexus between the vehicle and the
alleged offense is not sufficient by itself to support the search of the cellphone. There
must have been additional facts in the affidavit establishing probable cause that a
search of the cellphone would likely produce evidence in the investigation of the
capital murder. See Tex. Code Crim. Proc. art. 18.0215(c)(5)(B).

       We normally review a trial court’s motion-to-suppress ruling under a
bifurcated standard of review, under which we give almost total deference to the trial
court’s findings as to historical facts and review de novo the trial court’s application
of the law. State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011). However,


1
 The affidavit references twice to a “white 4-door sedan”, once to “a white, 4-door Lexus vehicle,
bearing Texas license plate #GTK-6426,” once to “a white, 4-door vehicle, similar in appearance
to the white Lexus registered under license plate GTK-6426,” and once to “the vehicle” when
referring to a vehicle observed to have circled three times in front of the crime scene. Known to
the citizen informants, and to police, was distinctive body damage including a two to three foot
gash in the right quarter panel and a distinctive dent on the rear facing portion of the trunk.
However, since the facts describing the distinctive nature of the vehicle were not included in the
affidavit, this specificity is not included in our analysis of the magistrate’s knowledge.
                                                2
when the trial court determines probable cause to support the issuance of a search
warrant, credibility is not at issue; rather, the trial court grants or denies a motion to
suppress based on what falls within the four corners of the affidavit. Id. When
reviewing a magistrate’s decision to issue a warrant, appellate courts as well as trial
courts apply a highly deferential standard of review because of the constitutional
preference for searches conducted under a warrant over warrantless searches. Id. As
long as the magistrate had a substantial basis for concluding that probable cause
existed, we will uphold the magistrate’s probable-cause determination. Id. We are
not to view the affidavit through hypertechnical lenses; instead, we must analyze the
affidavit with common sense, recognizing that the magistrate may draw reasonable
inferences from the facts and circumstances contained in the affidavit’s four corners.
Id. When in doubt, we defer to all reasonable inferences that the magistrate could
have made. Id. at 272; see also Foreman v. State, Nos. PD-1090-18; PD-1091-18,
2020 WL 6930819 at *3 (Tex. Crim. App. Nov. 25, 2020).

      Although no single rubric definitively resolves which expectations of privacy
are entitled to protection under the Fourth Amendment to the United States
Constitution, the analysis is informed by historical understandings of what was
deemed an unreasonable search and seizure when the Fourth Amendment was
adopted. Carroll v. United States, 267 U.S. 132, 149 (1925). On this score, the
Supreme Court has recognized that the Fourth Amendment seeks to secure “the
privacies of life” against “arbitrary power.” Boyd v. United States, 116 U.S. 616, 630
(1886). Second, and relatedly, the Court recognized that a central aim of the Framers
was “to place obstacles in the way of a too permeating police surveillance.”
Carpenter v. United States, — U.S. —, 138 S. Ct. 2206, 2213–14 (2018) (quoting
United States v. Di Re, 332 U.S. 581, 595 (1948)).

      The Fourth Amendment, as well as Article 1, section 9 of the Texas

                                            3
Constitution, requires that a warrant affidavit establish probable cause to believe a
particular item is at a particular location. Jennings v. State, 531 S.W.3d 889, 892
(Tex. App.—Houston [14th Dist.] 2017, pet. ref’d). The core of the Fourth
Amendment’s warrant clause and article I, section 9, of the Texas Constitution is
that a magistrate may not issue a search warrant without first finding probable cause
that a particular item will be found in a particular location. State v. Duarte, 389
S.W.3d 349, 354 (Tex. Crim. App. 2012); see U.S. Const. amend. IV; Tex. Const.
art. I, § 9. Under the Fourth Amendment, probable cause exists when, under the
totality of the circumstances, there is a fair probability or substantial chance that
contraband or evidence of a crime will be found at a specified location. Bonds v.
State, 403 S.W.3d 867, 873 (Tex. Crim. App. 2013); Long v. State, 525 S.W.3d 351,
366 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d) (citing Illinois v. Gates, 462
U.S. 213, 238 (1983)). This standard is “flexible and nondemanding.” Bonds, 403
S.W.3d at 873.

      Probable cause must be found within the “four corners” of the affidavit
supporting the search warrant. McLain, 337 S.W.3d at 271. Magistrates are
permitted to draw reasonable inferences from the facts and circumstances contained
within the four corners of the affidavit. Davis v. State, 202 S.W.3d 149, 154 (Tex.
Crim. App. 2006). However, “[w]hen too many inferences must be drawn, the result
is a tenuous rather than substantial basis for the issuance of a warrant.” Id. at 157.
Probability cannot be based on mere conclusory statements of an affiant’s belief.
Rodriguez v. State, 232 S.W.3d 55, 61 (Tex. Crim. App. 2007). A reviewing court’s
assessment of the affidavit’s sufficiency is limited to “a reasonable reading” within
the four corners of the affidavit while simultaneously recognizing the magistrate’s
discretion to draw reasonable inferences. Duarte, 389 S.W.3d at 354.

      The Court of Criminal Appeals has observed that “a cell phone is unlike other

                                          4
containers as it can receive, store, and transmit an almost unlimited amount of private
information” that “involve[s] the most intimate details of a person’s individual life,
including text messages, emails, banking, medical, or credit card information,
pictures, and videos.” State v. Granville, 423 S.W.3d 399, 408 (Tex. Crim. App.
2014). Because such information may or may not be “associated with criminal
activity,” depending on the circumstances, the State must prove on a case-by-case
basis that the incriminating nature of the cell phone was immediately apparent to the
officers who seized it, based on the facts and circumstances known to the officers at
the moment the phone was seized.

      “Regarding computers and other electronic devices, such as cell phones, case
law requires that warrants affirmatively limit the search to evidence of specific
crimes or specific types of materials.” Diaz v. State, 604 S.W.3d 595, 605 (Tex.
App.—Houston [14th Dist.] 2020, pet. granted). In Diaz, this court found the search
warrant affidavit sufficiently connected the cellphone with the offense being
investigated. Id. at 604 (“The affidavit stated that two men were involved in the
home invasion and that police recovered several parts of one or more cell phones at
the scene. From this, the magistrate reasonably could infer that the perpetrators
possessed or utilized one or more cell phones before or during the planning or
commission of the offense and that any recovered cell phones could have evidence
of the offense.”). In coming to that conclusion, however, the court did not rely on
the affiant’s assertions that “the majority of persons, especially those using cellular
telephones, utilize electronic and wire communications almost daily” or that
“individuals engaged in criminal activities utilize cellular telephones and other
communication devices to communicate and share information regarding crimes
they commit.” Id. The Diaz court found sufficient probable cause in the affidavit
absent those broad generalizations. Id.


                                          5
       This court has consistently followed the same analysis with regard to
cellphone searches recognizing facts stated in the affidavits that connected the
cellphone to be searched with the offense alleged. See Walker v. State, 494 S.W.3d
905, 908–09 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d) (affidavit stated that
defendant admitted shooting complainant and that defendant and complainant
communicated by cellphone and exchanged messages and phone calls around the
time of the shooting); Aguirre v. State, 490 S.W.3d 102, 116–17 (Tex. App.—
Houston [14th Dist.] 2016, no pet.) (affidavit stated that cellphone was used to
photograph child complainant in child sexual assault prosecution); Humaran v.
State, 478 S.W.3d 887, 899 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d)
(affidavit identified defendant’s disturbance call as the reason that sheriff’s deputies
were initially dispatched to the scene and stated that defendant acted with another
person to destroy evidence).

       The State relies on Thomas v. State, No. 14-16-00355-CR, 2017 WL 4679279,
at *4 (Tex. App.—Houston [14th Dist.] Oct. 17, 2017, pet. ref’d) (mem. op. not
designated for publication)2 and Checo v. State, 402 S.W.3d 440, 448 (Tex. App.—
Houston [14th Dist.] 2013, pet. ref’d) each of which relied on affidavits with more
specific facts than in this case. In Thomas, the affidavit noted that a cellphone was
found in a vehicle connected to an armed robbery and that phone calls had been
exchanged between co-defendants in which one of the co-defendants admitted that
he “hit a lick,” which is street slang for robbery, and that the police had caught a co-
defendant. 2017 WL 4679279 at *3. In upholding the sufficiency of the affidavit to
support the search of the cellphone this court referenced use of the phone to report
the robbery and a co-defendant being caught. Id. at *4. In Checo, this court upheld

       2
          We are not bound by this unpublished decision in a criminal case, see Tex. R. App. P.
47.7(a), but address it here because the State cited it in support of its argument that the trial court
erred in granting the motion to suppress.

                                                  6
the sufficiency of an affidavit to support search of a computer for child pornography.
402 S.W.3d at 449–50. The affidavit in Checo not only relied on the affiant’s training
and experience that child pornographers kept child pornography on computers, but
also stated that a complainant reported the defendant showing child pornography to
her on a computer. Id. at 448.

      Each of the cases from this court cited by the State and by the dissent
contained more particular facts tying the cellphone to the alleged offense than the
affidavit in this case. The “bare bones” affidavit in this case lacks sufficient indicia
of probable cause because it fails to establish a nexus between the specific crime for
which evidence is sought and the cellphone to be searched. The affidavit in this case
goes no further than broad statements that “criminals often use cellphones,” and
“criminals often make plans on cellphones.” The dissent recognizes that these broad
generalizations “exemplif[y] the sort of generalization that does not suffice to
establish probable cause, at least under contemporary standards where cellphones
are still used by nearly everyone, law-abiding or not.”

      Having analyzed the affidavit with common sense, recognizing that the
magistrate may draw reasonable inferences from the facts and circumstances
contained in the affidavit’s four corners and deferring to all reasonable inferences
that the magistrate could have made, I agree with the en banc majority’s conclusion
that the affidavit did not contain sufficient facts to establish a fair probability that a
search of the cellphone found in Baldwin’s vehicle would likely produce evidence
in the investigation of the murder. The affiant provided no facts that a cellphone was
used during commission of the offense either directly or indirectly such that the
magistrate could reasonably infer that evidence of the crime could be found on the
cellphone. With these thoughts, I concur in that portion of the en banc majority
opinion addressing search of the cellphone.

                                            7
                                       /s/       Jerry Zimmerer
                                                 Justice

En Banc Court consists of Chief Justice Frost and Justices Christopher, Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, and Poissant. Justice Bourliot authored an En
Banc Majority Opinion, which Justices Spain, Hassan, and Poissant joined in full,
and which Justice Zimmerer joined as to Part II. Justice Zimmerer authored an En
Banc Concurring Opinion. Justice Christopher authored an En Banc Dissenting
Opinion, which Chief Justice Frost and Justices Wise and Jewell joined.
Publish — Tex. R. App. P. 47.2(b).




                                             8